Citation Nr: 1549620	
Decision Date: 11/24/15    Archive Date: 12/03/15

DOCKET NO.  11-03 249	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for hypertension. 

2.  Entitlement to service connection for right knee disability.

3.  Entitlement to service connection for left knee disability.

4.  Entitlement to service connection for right shoulder disability. 

5.  Entitlement to service connection for left shoulder disability.

6.  Entitlement to service connection for cervical spine disability. 

7.  Entitlement to service connection for lumbar spine disability.

8.  Entitlement to an initial higher rating for bilateral hearing loss, rated as noncompensable prior to March 25, 2012, and 20 percent disabling since March 25, 2012. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A.M. Ivory, Counsel


INTRODUCTION

The Veteran had active duty service from August 1966 to May 1968, including service in Vietnam from May 1967 to May 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

In March 2012, the Veteran testified at a Board video-conference hearing held before the undersigned Veterans Law Judge.  A copy of the hearing transcript is associated with the claims file. 

In a decision issued in April 2014, the Board remanded all of the issues on the title page except for the service connection claim for hypertension, which was denied.  The Board also denied a service connection claim for impaired vision, granted service connection for tinnitus, and formally dismissed a claim of entitlement to nonservice-connected pension.  The Veteran appealed the Board's April 2014 denial of service connection for hypertension to the U. S. Court of Appeals for Veterans Claims (Court); he did not appeal the denial of service connection for impaired vision.  In a January 2015 Order, the Court granted a Joint Motion for Partial Remand (Joint Motion) which vacated the Board's April 2014 decision to the extent that it denied service connection for hypertension.  

In May 2015, the Board once again remanded the issues on appeal for further development. 

In a May 2015 rating decision the RO granted the Veteran a higher rating of 20 percent for his bilateral hearing loss, effective March 5, 2012.  As higher ratings for bilateral hearing loss are available, both before and after March 5, 2012, and as a claimant is presumed to be maximum available benefit for a given disability, the claim for higher rating, as reflected on the title page, remains viable on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  

The Board notes that additional evidence, to include VA treatment records, has been received since the AOJ last considered the Veteran's claims in the May 2015 supplemental statement of the case.  A review of the additional evidence shows most of it are copies of evidence received previously and reviewed by the RO.  Some records received are new, but as the case is remanded to the AOJ, there is no error to the Veteran in the consideration of his appeal at this time.

As noted in the May 2015 remand, the issue of entitlement to service connection for a heart disability has been raised during the March 2012 travel Board hearing, but has not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.



REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims on appeal so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

In May 2015, the Board remanded the issue of entitlement to service connection for hypertension for a VA examination to determine the current nature and etiology of his hypertension, to include if it is due to Agent Orange exposure.  However, the Veteran was not afforded a VA examination and the AOJ did not readjudicate it in the May 2015 supplemental statement of the case (SSOC).  The AOJ failed to comply with the remand orders and as the law mandates that when remand orders of the Board or the Court are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  Thus, the claim of entitlement to service connection for hypertension must be remanded for a new VA examination in order to determine the current nature and etiology of the Veteran's hypertension.  

The issue of entitlement to service connection for a heart condition has been referred by the Board for development; in the September 2015 brief, the Veteran's representative asserted this theory of entitlement.  Accordingly, the VA examiner should also provide an opinion as to whether the diagnosed  Veteran has heart disease, and whether hypertension was caused or aggravated by a heart condition.  While service connection is not in effect for a heart condition, this development is warranted these issues are inextricably intertwined and that the claims should be considered together.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 2 Vet. App. 180, 183 (1991) (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a Veteran's claim for the second issue). 

Finally, an e-mail note in the Veteran's claims folder shows that an April 9, 2015, VA examination may exist that has not been attached to the record.  The note references an "exam...that was completed on 04/09/2015, and scanned on 05/07/2015, but is not in VISTA."  The AMC must determine what this email refers to and provide a written explanation for the record, as well as any such examination if such exists.  

In April 2014, the  claims of entitlement to service connection for a right knee condition, a left knee condition, right shoulder condition, left shoulder condition, a cervical spine condition, a lumbar spine condition, and the claim of entitlement to a higher rating for the service-connected bilateral hearing loss were remanded for appropriate VA examinations.  VA examinations were provided to determine the etiologies of the Veteran's right knee condition, left knee condition, right shoulder condition, left shoulder condition, cervical spine condition, and lumbar spine condition in April 2015.  

When the Veteran's knees were examined he reported that he had to do a lot of jumping off heavy equipment in service, that in 1976 an arthroscopic procedure that revealed a tear in the right knee, and that he compensated on the left side for his right knee problems. The VA examiner indicated that pertinent information from collateral sources was not reviewed and the Board assumes that private treatment records were not reviewed.  No diagnosis was provided and the etiology of the Veteran's various complaints and prior surgeries were not addressed, although the examiner indicated that the Veteran's inservice complaints were acute, that there was no evidence of chronicity of care, and that a nexus has not been established.  The examiner clearly failed to address the Veteran's contention that his knee had bothered him after service, and that a doctor told him in 1976 that he had an old injury, and diagnosed a bucket handle tear.   

When the Veteran's cervical spine was examined, he indicated that he had an aching his neck for the approximately the last 40 years.  A diagnosis of degenerative disc disease (DDD) of the cervical spine was provided.  In the opinion, the examiner stated that the Veterans symptoms were subjective only and there was no objective evidence of a chronic condition.  Based upon this rationale, it was determined that the DDD of the cervical spine was less likely than not incurred in or caused by the in-service event.  The examiner also stated that the Veteran's symptoms were objective only, and that the objective examination was normal.  These statements are contradictory and do not aid in the determination of the issue at hand.  Finally, no consideration was given to the Veteran's statements that he was jarred on a regular basis while operating heavy equipment in service and that his neck problems began in the 1980's as a result of this jarring in service.  

The Veteran's lumbar spine was examined in April 2015.  He reported that his lumbar spine bothered him for over 40 years; he was diagnosed with degenerative disc disease of the lumbar spine.  In the opinion, the examiner stated that the Veterans symptoms were acute in service and that there was no evidence of chronicity of care.  Based upon this rationale, it was determined that the DDD of the lumbar spine was less likely than not incurred in or caused by the in-service event.  No consideration was given to the Veteran's theory that he was jarred on a regular basis while operating heavy equipment in service and that his back problems began in the 1980's as a result of the jarring he experienced.  

The Veteran's shoulders were also examined in April 2015.  He claimed that he was unsure of the onset of pain but he had pain for over 20 years; he was diagnosed with bilateral shoulder strain.   The VA examiner opined, with regard to the shoulders, his claimed conditions were less likely than not due to service.  For the rationale the examiner stated that the symptoms were subjective only, the objective examinations were normal, and there was no objective evidence of a chronic condition.  

The Board finds that these opinions associated with the knees, shoulders, and the cervical and lumbar disabilities are inadequate because the VA examiner failed to obtain and consider all credible lay history of observable symptomatology described by the Veteran.  Thus, the Veteran's claims file should be returned for new examination by different examiners to address the issues of service connection for the knees, the shoulders, and the cervical and lumbar spine.  

The Veteran was given a VA hearing loss examination in April 2015.  In a July 2015 VA audiology report, the examiner stated that the full audiologic results for an examination conducted in September 2011 could be found "in audiogram display under the tools menu in CPRS."  The cited audiologic results are not associated with the Veteran's claims file and must be attached to the record.  Records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file. See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

Finally, the AOJ should give the Veteran the opportunity to submit any outstanding private treatment records and the AOJ should obtain and consider any additional records, including VA treatment records, for consideration in the Veteran's appeal.  In April 2015 the Veteran submitted two sets of authorization forms in order for the AOJ to obtain the Veteran's private treatment records; one set was found to be inadequate to obtain records because the information was not fully completed but the other set included all the appropriate information.  While additional private treatment records were obtained, they were submitted by the Veteran and there is no evidence that the AOJ contacted these private providers.  In October 2015 the AOJ sent the Veteran a letter asking him to provide authorization forms for any outstanding private treatment records.  The Board finds that the AOJ should obtain all outstanding records listed in the April 2015 authorization forms and any authorization forms submitted in response to the October 2015 letter. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA treatment records and private treatment records not already of record.  This should include all private providers listed on the authorization forms submitted in April 2015 and any authorization forms submitted in response to the October 2015 RO letter requesting authorization forms. 

2.  Obtain the full audiologic results for all examinations contained in CPRS audiogram display under to tools menu and include the test results for September 12, 2011, as mentioned in the July 2015 VA audiology consult.  

3.  New VA examinations must be provided to the Veteran to address each of his orthopedic claims.  The claims file should be provided to an appropriate medical professional for the physical examinations and requested opinions.  

A)  The VA examiner(s) must obtain a complete history from the Veteran regarding the inservice event(s) when he believes caused his the later injuries, and must obtain a complete and detailed history of the symptoms and medical treatment the Veteran experienced after his service discharge.  After appropriate testing, to include x-ray examinations, MRIs, or the like at the discretion of the examiner, he or she must state the current diagnosis for each condition (right knee, left knee, right shoulder, left shoulder, cervical spine, and lumbar spine).  If the VA examiner finds that the Veteran does not have a diagnosed disorder for any of the orthopedic disabilities, then supporting evidence for such a non-diagnosis must be provided in the text.  In particular, the examiner should reconcile the diagnosis of degenerative disc disease of the cervical spine noted in the April 2015 examination with other statements that the Veteran has subjective symptoms only and that the objective examination was normal.   Finally, the examiner must state address the Veteran's theory that his injuries in service, including the wear and tear on his body from the constant jarring in heavy construction equipment, caused injuries that did not manifest until years later.  

B)  Based on a review of the Veteran's claims file and the Veteran's statements regarding the development and treatment of his claimed disorder and any available medical literature, the VA examiner should opine whether the Veteran's diagnosed (right knee, left knee, right shoulder, left shoulder, cervical spine, and lumbar spine) condition is at least as likely as not (i.e., a 50 percent or greater probability) due to his military service, to include the Veteran's duties as a construction machine operator.  The VA examiner should offer a separate opinion for each condition. If arthritis is diagnosed, did it manifest to a compensable degree within one year of service discharge (i.e., May 1968)? If so, what were the manifestations?

C)  The examiner should also offer an opinion as to whether it is at least as likely as not that the Veteran's left knee condition is caused OR aggravated by a right knee condition.  If aggravation is found, the examiner should determine, if possible, to what extent the left knee condition was aggravated beyond the natural progression of such disease.

The examiner should also state whether the Veteran's lay statements regarding his symptoms are consistent with the medical principles involved.   The VA examiner should take into consideration the Veteran's statements as to the onset of each condition.  Citations to any medical literature used in offering this opinion should be provided and  rationale for all opinions offered must be provided.  If the VA examiner cannot provide an opinion without mere speculation he must state so and explain why.

4.  After obtaining all outstanding records, schedule the Veteran for an appropriate VA examination to determine the current nature of etiology of the diagnosed hypertension and determine whether the Veteran has any type of heart disease. The claims file must be made available to the examiner for review and the report should reflect that such review was conducted. Any indicated evaluations, studies, and tests should be conducted.

(a) For the currently-diagnosed hypertension and/or heart disease, the examiner should offer an opinion as to whether it is at least as likely as not (50 percent or greater probability) that such is related to the Veteran's active military service.

(b) The examiner should offer an opinion as to whether such disorder(s) manifested within one year of the Veteran's service separation May 1968 and, if so, to describe the manifestations.

In offering such opinions, the examiner should address whether, in this case, there is any association between the exposure to herbicides in Vietnam and his current diagnosis(es).  The examiner must consider the findings cited below as noted in the Joint Motion for Partial Remand, the parties state that:

The National Academy of Sciences (NAS) Institute of Medicine's Veterans and Agent Orange Update 2010 (2010 Update) concluded that there is limited suggestive evidence of an association between exposure to Agent Orange and hypertension.  See Nat'l Acad. Of Sci. Inst. Of Med., Veterans & Agent Orange: Update 2010 (2011).  Prior to the Board's [earlier April 2014] decision in this case, the Secretary discussed the 2006 and 2008 Updates-which contains the same analysis of hypertension as the 2010 Update-in the Federal Register.  See e.g. 75 Fed. Reg. 32,540, 32, 549 (June 8, 2010) ("In Update 2006, NAS concluded that there was 'limited or suggestive evidence of an association between exposure to the compounds of interest and hypertension.'"); 75 Fed. Reg. 81,332, 81,333 (NAS, in 2008 categorized certain health outcomes, including hypertension, to have "limited or suggestive evidence of an association.'  This category is defined to mean that evidence suggests an association between exposure to herbicides and the outcome, but a firm conclusion is limited because chance, bias, and confounding could not be ruled out with confidence.  

The Veteran is presumed to have been exposed to herbicides and was stationed in Vietnam from May 1967 to May 1968.  

C)  The examiner should also address whether it is at least as likely as not that hypertension and any diagnosed heart disease is otherwise etiologically related to service (such as by virtue of chronicity/continuity of symptoms, or other facts). 

D)  The examiner should also offer an opinion as to whether it is at least as likely as not that the Veteran's hypertension is caused OR aggravated by a heart condition.  If aggravation is found, the examiner should determine, if possible, to what extent the hypertension was aggravated beyond the natural progression of such disease.  The examiner must provide a complete rationale for all opinions and conclusions reached.  

5.  The AOJ should review the claims file to ensure that all the foregoing requested development is completed, and, thereafter, arrange for any additional development indicated.  The AOJ should then readjudicate the remaining claims on appeal.  If any benefit sought remains denied the AOJ should issue an appropriate SSOC, to include a review of all evidence since the last SSOC, and provide the Veteran the requisite time period to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  No action is required of the appellant unless he is notified.  

The purposes of this remand are to ensure notice is complete, and to assist the Veteran with the development of his claims.  The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is required of the appellant until further notice.  The Board takes this opportunity to advise the appellant that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims.  His cooperation in VA's efforts to develop his claims, including reporting for any scheduled VA examination, is both critical and appreciated.  The appellant is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


